Exhibit 10.1


THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment”) is entered
into and made effective as of March 31, 2013 (the “Second Amendment Date”), by
and among ASURE SOFTWARE, INC., a Delaware corporation (the “Company”), ADI
SOFTWARE, LLC, a Delaware limited liability company (“ADI”), ASURE LEGIANT, LLC,
a Delaware limited liability company (“Legiant”), MEETING MAKER – UNITED STATES,
INC., a Delaware corporation doing business as PeopleCube (“PeopleCube”), and
the other borrowers from time to time party to the Loan Agreement (defined
below) (together with the Company, ADI, Legiant and PeopleCube, each, a
“Borrower” and, collectively, “Borrowers”), DEERPATH FUNDING, LP, a Delaware
limited partnership (“Deerpath Funding”), and the other lenders from time to
time party to the Loan Agreement (together with Deerpath Funding, each, a
“Lender” and, collectively, the “Lenders”), and Deerpath Funding, as
administrative agent and collateral agent for itself and the other Lenders (in
such capacity, “Agent”). Capitalized terms used, but not defined, in this Second
Amendment have the respective meanings given such terms in the Loan Agreement.
 
RECITALS
 
A.           Borrowers, Lenders and Agent have entered into that certain Loan
Agreement dated effective as of July 1, 2012 (the “Closing Date”) (as amended by
that certain First Amendment to Loan Agreement dated as of December 31, 2012 and
as further amended, restated, supplemented or modified from time to time, the
“Loan Agreement”), pursuant to which Lenders have made (i) a single advance
senior secured term loan on the Closing Date in the amount of $14,500,000, and
(ii) a conditional commitment to provide additional single advance senior
secured term loans from time to time following the Closing Date in an aggregate
amount not to exceed $10,000,000.
 
B.           Borrowers have requested that Lenders (i) amend the Fixed Charge
Coverage Ratio financial covenant set forth in Section 10.4 of the Loan
Agreement and (ii) agree to make certain other modifications to the Loan
Agreement, and Lenders have agreed to the request of Borrowers on the terms and
subject to the conditions set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
Section 1.                      Amendments to Loan Agreement.
 
1.1           The Recitals to this Second Amendment are incorporated into and
made a part of the Loan Agreement.
 
1.2           Section 10.4 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
“10.4. Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio may notbe
less than the ratio set out below as of any of the following testing dates:
 
(a)           September 30,
2012                                                               0.60 to 1.00
 
(b)           December 31,
2012                                                                1.25 to 1.00
 
(c)           March 31,
2013                                                                      1.00
to 1.00
 
(d)           June 30,
2013                                                                         1.00
to 1.00

 
(e)           September 30,
2013                                                               1.00 to 1.00
 
(f)           December 31,
2013                                                                1.25 to 1.00
 
(g)           March 31,
2014                                                                      1.25
to 1.00
 
(h)           June 30,
2014                                                                         1.35
to 1.00
 
(i)           September 30,
2014                                                                1.35 to 1.00
 
(j)           December 31,
2014                                                                 1.50 to
1.00
 
(k)           March 31,
2015                                                                      1.50
to 1.00
 
(l)           June 30,
2015                                                                          1.50
to 1.00
 
 
 

--------------------------------------------------------------------------------

 
 
(m)           September 30,
2015                                                              1.75 to 1.00
 
(n)           December 31,
2015                                                                2.00 to 1.00
 
(o)           March 31,
2016                                                                      2.50
to 1.00
 
(p)           June 30,
2016                                                                         2.75
to 1.00
 
(q)           The last day of each fiscal quarter
thereafter                   3.00 to 1.00
 
Section 2.                      Fees and Expenses. Concurrently with the
execution and delivery of this Second Amendment, Borrowers shall pay to Lenders
fees and expenses provided for in Section 8.11 of the Loan Agreement.
 
Section 3.                      Conditions. This Second Amendment shall be
effective once each of the following have been received by Agent at the closing
of the transactions contemplated by this Second Amendment:
 
3.1           this Second Amendment, duly executed by Borrowers, Agent and
Lenders;
 
3.2           any fees and expenses payable under Section 2; and
 
3.3           such other documents and instruments as Agent or Lenders may
reasonably request.
 
Section 4.                      Representations and Warranties. Borrowers
represent and warrant to Lenders, jointly and severally, that:
 
(a)
(i) Borrowers possess all requisite power and authority to execute, deliver and
comply with the terms of this Second Amendment, (ii) this Second Amendment has
been duly authorized and approved by all requisite corporate and company action
on the part of Borrowers, and Borrowers will provide Lenders with evidence of
such approval upon request, (iii) no other consent of any Person (other than
Agent and Lenders and consents that have been obtained) is required for this
Second Amendment to be effective, (iv) the execution and delivery of this Second
Amendment does not violate any of Borrowers’ organizational documents, (v)
assuming the due execution and delivery by Agent and Lenders, this Second
Amendment constitutes a valid and binding agreement of Borrowers, enforceable
against Borrowers in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting enforcement of creditors’ rights generally and by general
principles of equity (whether applied in a proceeding at law or in equity); (vi)
except as disclosed in Schedule 4(a)(vi) to this Second Amendment, the
representations and warranties in each Loan Document to which any Borrower is a
party are true and correct in all material respects on and as of the Second
Amendment Date as though made on the Second Amendment Date (except to the extent
that such representations and warranties speak to a specific date, in which case
such representations and warranties shall be true and correct in all material
respects as of such specific date), (vii) each Borrower is in compliance with
all covenants and agreements contained in each Loan Document to which it is a
party, and (viii) no Default or Potential Default has occurred and is
continuing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
After giving effect to this Second Amendment and the transactions contemplated
hereby, no Default or Potential Default will exist.

 
Section 5.                      Scope of Amendment; Reaffirmation; Release.
 
5.1           From and after the Second Amendment Date, all references to the
Loan Agreement shall refer to the Loan Agreement as amended by this Second
Amendment. Except as affected by this Second Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Loan Agreement (as amended by this Second
Amendment) and any other Loan Document, the terms of the Loan Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Loan Agreement.
 
5.2           Each Borrower hereby (a) ratifies and reaffirms its obligations
under the Loan Documents to which it is a party and (b) confirms and agrees that
all Loan Documents to which it is a party, including, but not limited to, all
Liens granted in favor of Agent or Lenders pursuant to the Security Documents,
remain in full force and effect and continue to be legal, valid, and binding
obligations, enforceable in accordance with their terms (as the same are
affected by this Second Amendment).
 
5.3           Borrowers and their respective representatives, successors and
assigns hereby jointly and severally, knowingly and voluntarily RELEASE,
DISCHARGE and FOREVER WAIVE and RELINQUISH any and all claims, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, actions and causes of action of whatsoever kind or nature,
whether known or unknown, which each of them has, may have or might have or may
assert now or in the future against Agent or any Lender directly or indirectly,
arising out of, based upon or in any manner connected with any transaction,
event, circumstance, action, failure to act or occurrence of any sort or type,
in each case related to, arising from or in connection with the Loans, whether
known or unknown, and which occurred, existed, was taken, permitted or begun
prior to the Second Amendment Date. Borrowers hereby acknowledge and agree that
the execution of this Second Amendment by Agent and Lenders shall not constitute
an acknowledgment of or an admission by Agent or Lenders of the existence of any
such claims or of liability for any matter or precedent upon which liability may
be asserted.
 
Section 6.                      Miscellaneous.
 
6.1           No Waiver of Defaults. This Second Amendment does not constitute
(a) a waiver of, or a consent to, (i) any provision of the Loan Agreement or any
other Loan Document not expressly referred to in this Second Amendment, or (ii)
any present or future violation of, or Default under, any provision of the Loan
Documents, or (b) a waiver of Agent’s or any Lender’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.
 
6.2           Loan Document. This Second Amendment is a Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3           Form. Each agreement, document, instrument or other writing to be
furnished to Agent under any provision of this Second Amendment must be in form
and substance satisfactory to Agent and its counsel.
 
6.4           Headings. The headings and captions used in this Second Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Second Amendment, the Loan Agreement or the other Loan Documents.
 
6.5           Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Agent and Lenders on demand for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, and execution of this Second Amendment, including, without
limitation, the reasonable fees and disbursements of Agent’s and Lenders’
counsel.
 
6.6           Successors and Assigns. This Second Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.
 
6.7           Multiple Counterparts. This Second Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document. All counterparts must be construed together to constitute one
and the same instrument. This Second Amendment may be transmitted and signed by
facsimile and in.pdf or other electronic format. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers, Agent
and Lenders. Agent may also require that any such documents and signatures be
confirmed by a manually-signed original; provided, that, the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
6.8           Governing Law. This Second Amendment shall be a contract made
under and governed by the internal laws of the State of New York applicable to
contracts made and to be performed entirely within such state, without regard to
conflict of law principles.
 
6.9           Arbitration. Upon the demand of any party to this Second
Amendment, any dispute shall be resolved by binding arbitration as provided for
in Section 14.11 of the Loan Agreement.

 
6.10           Entirety. THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE
FINAL AGREEMENT BETWEEN BORROWERS, AGENT AND LENDERS AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signatures appear on the next page]
 
 
 

--------------------------------------------------------------------------------

 
 
This Second Amendment to Loan Agreement is executed as of the date set forth in
the opening paragraph hereof.
 
AGENT:
 
Deerpath Funding, LP
A Delaware limited partnership,
as Agent
 
By:           Deerpath Funding General Partner, Inc.
  its general partner
 
By:            /s/ Anish Bahl 
                    Name:      Anish Bahl
                    Title:        Chief Financial Officer
 
 
LENDER:

Deerpath Funding, LP
A Delaware limited partnership,
as Lender
 
By:           Deerpath Funding General Partner, Inc.
  its general partner

                    By:            /s/ Anish Bahl 
                    Name:      Anish Bahl
                    Title:        Chief Financial Officer
 
[Signature Page 1 of 2 to Second Amendment to Loan Agreement (Asure)]
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWERS:
 
Asure Software, Inc.
a Delaware corporation
 
By:           /s/ Patrick
Goepel                                                                
Name:      Patrick Goepel
Title:        Chief Executive Officer
 
 
ADI Software, LLC
a Delaware limited liability company
 
By:           /s/ Patrick
Goepel                                                                
Name:      Patrick Goepel
Title:        Chief Executive Officer
 
 
Asure Legiant, LLC
a Delaware limited liability company
 
By:           /s/ Patrick
Goepel                                                                
Name:      Patrick Goepel
Title:        Chief Executive Officer
 
 
Meeting Maker—United States, Inc.
a Delaware corporation
 
By:           /s/ Patrick
Goepel                                                                
Name:      Patrick Goepel
Title:        Chief Executive Officer
 
 
[Signature Page 2 of 2 to Second Amendment to Loan Agreement (Asure)]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4(a)(vi)
 
Representations and Warranties of Borrowers in Loan Documents
 
 
1.
That certain litigation with PeopleCube Holding B.V., and Meeting Maker Holding
B.V. disclosed in the Company’s Form 8-K dated June 5, 2013, previously filed by
the Company with the United States Securities and Exchange Commission, a copy of
which is attached hereto.